Citation Nr: 0932513	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-26 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at North 
Mississippi Medical Center, including medical expenses from 
Premier Radiology and Tupelo Emergency Group, on October 6, 
2007. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to 
November 1945, and was awarded a Purple Heart for his service 
in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and June 2008 administrative 
decisions by the Department of Veterans Affairs (VA) Medical 
Center in Memphis, Tennessee, which denied entitlement to the 
benefit currently sought on appeal.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

The Veteran through his power of attorney selected Veterans 
of Foreign Wars of the United States (VFW) as his 
representative in February 1947.  The power of attorney was 
revoked in September 1996 when the Veteran selected a private 
attorney (J.J.W.) to represent him in all matters.  See 
September 1996 Notice of Appearance and Statement Concerning 
Pro Bono Representation.  In May 1998, the Veteran modified 
his power of attorney with the private attorney to include 
representation for only certain enumerated claims which are 
not on appeal.  See May 1998 Attorney-Client Contingency Fee 
Agreement.  The Veteran has not selected another 
representative through a power of attorney regarding the 
current appeal.  As such, the Board finds that the Veteran 
wishes to proceed without representation with respect to the 
issue currently on appeal.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for paralysis of the 
right ulnar nerve, residuals of mortar shell fragment, rated 
as 40 percent disabling; residuals of mortar fragment 
lacerating right leg, rated as 30 percent disabling; foreign 
body, right lateral chest wall, near axillary portion of 7th 
rib, rated as 10 percent disabling; paralysis of the common 
peroneal nerve, rated as 10 percent disabling; donor site 
scar of the left thigh, rated as noncompensable; and donor 
site scar  of the right back, rated as noncompensable; for a 
combined disability rating of 70 percent disabling.  He is 
also in receipt of a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities, effective January 22, 1998.

2.  Payment or reimbursement of the cost of the private 
medical treatment received on October 6, 2007, was not 
authorized in advance by VA.

3.  The non-VA medical treatment for lower back pain on 
October 6, 2007, was not emergent treatment such that delay 
would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by North Mississippi Medical Center, 
including medical expenses from Premier Radiology and Tupelo 
Emergency Group, on October 6, 2007, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2008).  

In this regard, while the Veteran was not provided explicit 
notice of the legal elements necessary to substantiate his 
claim in the April 2008 VCAA notice letter, this error is 
rendered harmless by the Veteran's actual knowledge of those 
elements.  Specifically, on his Substantive Appeal (VA Form 
9) submitted in September 2008, the Veteran indicated that he 
sought treatment at the private emergency room because he 
believed he had "no other choice in the situation," and the 
situation was a medical emergency.  See also Veteran's Hand-
Written Statement (Notice of Disagreement), received July 
2008.  During his June 2009 video conference hearing before 
the undersigned Veterans Law Judge, the Veteran also claimed 
that his wife could drive but could not move him to the car 
to go to a VA medical facility, and he had no other friends 
or relatives who could take him to a VA medical facility.  
See June 2009 Board Video Hearing Transcript.  Furthermore, a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  In 
this regard, the May 2008 and June 2008 decisions and August 
2008 Statement of the Case (SOC) informed the Veteran of the 
requirements that must be met in order for VA to issue 
payment or reimbursement for unauthorized medical expenses.  
As such, VA's failure to provide the Veteran with adequate 
VCAA notice did not affect the essential fairness of the 
adjudication of his claim and, therefore, such error is 
harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that all relevant evidence, to include 
records of the Veteran's treatment on October 6, 2007, is 
associated with the claims file.  Moreover, the Veteran has 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review, and the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the law pertaining to the duties to notify and to 
assist and its implementing regulations are not applicable in 
the instant case.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding this fact, the Board has determined that the 
Veteran has had a fair opportunity to present arguments and 
evidence in support of his claim for payment or reimbursement 
of medical expenses.  Moreover, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Merits of the Claim

The Veteran seeks payment or reimbursement for medical 
services provided for complaints of low back pain in a non-VA 
facility.  In particular, he contends that he had severe low 
back pain, could not move, and could not get up, and had no 
other viable treatment option other than transport by 
ambulance to a private hospital's emergency department.  See 
Veteran's Hand-Written Statement (Notice of Disagreement), 
received July 2008; "Appeal to the Board," VA Form 9 
(Substantive Appeal), received September 2008; June 2009 
Board Video Hearing Transcript (where the Veteran indicated 
that his wife could drive but could not move him to the car 
to go to a VA medical facility, and he had no other friends 
or relatives who could take him to a VA medical facility).    

Initially, the Board notes that the Veteran has not alleged 
that VA contracted with North Mississippi Medical Center, 
Premier Radiology and/or Tupelo Emergency Group for his 
medical treatment, and there is no indication that VA 
authorization was obtained prior to this particular 
admission, or within 72 hours thereafter, for the medical 
services provided to the Veteran for which he is now seeking 
payment or reimbursement.  Accordingly, the Board finds that 
prior authorization for the private medical treatment 
received on October 6, 2007, was not obtained.  Thus, the 
issue on appeal must be decided in light of the requirements 
for payment or reimbursement for medical expenses incurred 
without prior authorization from VA.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations. 38 U.S.C.A. §§ 1725, 1728 (West  
2002 & Supp. 2009); 38 C.F.R. §§ 17.1000-17.1008 (2008).  

Unfortunately, upon review of the evidence of record, the 
Board finds that the criteria for payment or reimbursement 
for unauthorized medical expenses incurred at North 
Mississippi Medical Center, including medical expenses from 
Premier Radiology and Tupelo Emergency Group, on October 6, 
2007, have not been met under either 38 U.S.C.A. § 1725 or 
38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following: 1) July 19, 2001; 2) the date that 
the Veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 (2008).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non- discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the evidence fails to show that the Veteran's 
back condition warranted emergency treatment and that VA 
facilities were not feasibly available.  

As noted, for VA purposes, emergency medical treatment is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; and 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2009); 38 C.F.R. § 17.1002(b) (2008).  
Pursuant to § 17.1002(b), this standard would be met if there 
were an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  

Based upon the definitional standard articulated in 
§ 17.1002(b), the Board finds that treatment for back pain 
without immediate precipitating injury would require 
emergency medical attention in only the most extreme cases.  
Back pain alone, regardless of the severity, would typically 
not be reasonably expected to risk serious organ dysfunction, 
serious impairment to bodily function, or serious jeopardy to 
the overall health of the Veteran if immediate treatment were 
unavailable.  In this regard, an October 6, 2007 Emergency 
Room Treatment Note from North Mississippi Medical Center 
indicates that the Veteran was seen for non-emergent care for 
back pain.  The Veteran complained of getting out of the 
shower and having sharp mid to lower back pain radiating 
across his back.  Upon physical examination, the examiner no 
abdominal pain, no fevers or chills, no fall or direct trauma 
to the back, and no midline tenderness.  The examiner 
assessed a back spasm, pain better with no radiation and no 
neurological symptoms, and history of arthritis.  The 
examiner discharged the Veteran home with pain medication and 
muscle relaxers and recommended a follow-up with the 
Veteran's primary care physician.  See October 6, 2007 
Emergency Room Treatment Note.  There is no indication in the 
October 6, 2007, treatment records that the Veteran's 
symptoms were of an emergent nature.  Additionally, the Board 
notes that an October 6, 2007, Lumbosacral Spine X-Ray Report 
reveals multiple level moderate arthritic changes without 
definite acute pathology.  Further, an October 6, 2007 
Ambulance Service Patient Care Record indicates that the 
Veteran's back pain was moderate and response from the scene 
was non-emergent.   

The Board is sympathetic to the Veteran's situation in this 
case, particularly to his belief that his symptoms were of an 
emergent nature.  In particular, the Veteran stated in his 
July 2008 Notice of Disagreement and September 2008 
Substantive Appeal that his back pain was so severe that he 
was "unable to move," and "could not get up."  However, 
such a characterization of the Veteran's symptoms was not 
supported by the objective medical evidence of record.  
Additionally, the Board finds the October 6, 2007 Ambulance 
Service Patient Care Record and the clinical review provided 
in the October 6, 2007 Emergency Room Treatment Note to be 
highly competent and probative evidence of whether care and 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  As 
noted above, medical personnel concluded that the Veteran's 
back pain was moderate, non-emergent, and no more than a back 
spasm, pain better with no radiation and no neurological 
symptoms, and history of arthritis.

The Board finds the October 6, 2007 Ambulance Service Patient 
Care Record and the October 6, 2007 Emergency Room Treatment 
Note to be more credible and probative in this matter, as 
each records the Veteran's statements, pain level, and 
apparent symptoms as observed on the date in question, rather 
than in hindsight.  The treatment records are also free of 
any bias or monetary self-interest in relationship to 
reimbursement for medical expenses.  Additionally, the 
Veteran's lay statements made as medical treatment was being 
rendered are generally afforded greater probative value.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

In all, the Board finds that the competent lay and medical 
evidence from the October 6, 2007 treatment, when taken as a 
whole, does not reflect a medical emergency such that a 
prudent layperson could expect that any delay in seeking 
immediate medical attention would be hazardous to life or 
health, particularly as the Veteran described an onset of 
pain over a period of several days and was in no apparent 
distress during his emergency room visit.    

During his June 2009 video conference hearing before the 
undersigned Veterans Law Judge, the Veteran also claimed that 
his wife could drive but could not move him to the car to go 
to a VA medical facility, and he had no other friends or 
relatives who could take him to a VA medical facility.  See 
June 2009 Board Video Hearing Transcript.  However, given 
that the competent, probative medical evidence of record 
reveals that the Veteran's low back condition was non-
emergent under 38 C.F.R. § 17.1002(b), the Board finds that 
any discussion as to whether a VA medical facility was 
feasibly available is unnecessary.  

Under 38 U.S.C.A. § 1728, the law provides payment or 
reimbursement for treatment for (a) veterans with service-
connected disabilities which include an adjudicated service-
connected disability; a disability either associated with, or 
aggravating, a service-connected disability; a total 
disability permanent in nature, resulting from a service-
connected disability; or for any illness, injury or dental 
condition in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); (b) in a medical emergency (of such a nature that 
delay would be hazardous to life or health); and (c) when 
Federal facilities are unavailable. 

The Board notes that the Veteran is service-connected for 
paralysis of the right ulnar nerve, residuals of mortar shell 
fragment, rated as 40 percent disabling; residuals of mortar 
fragment lacerating right leg, rated as 30 percent disabling; 
foreign body, right lateral chest wall, near axillary portion 
of 7th rib, rated as 10 percent disabling; paralysis of the 
common peroneal nerve, rated as 10 percent disabling; donor 
site scar of the left thigh, rated as noncompensable; and 
donor site scar of the right back, rated as noncompensable; 
for a combined disability rating of 70 percent disabling.  He 
is also in receipt of a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities, effective January 22, 1998.  See 
December 1998 Rating Decision.  He is not service-connected 
for any other back disability besides donor site scar of the 
right back, rated as noncompensable.  While the VAMC did not 
explicitly discuss the application of 38 U.S.C.A. § 1728 in 
this case, the Board finds that payment or reimbursement 
under those provisions is not warranted as the competent, 
probative medical evidence of record showed that the 
Veteran's low back condition was non-emergent.  See 
generally, 38 U.S.C.A. § 1728.  While the VAMC did not 
provide notice of this statute to the Veteran, the Board 
finds that it is not prejudicial to the Veteran for the Board 
to address it in the first instance as the criteria 
pertaining to emergent care are the same under both statutes.  
Further, the Federal Circuit and the Court of Appeals for 
Veterans Claims, however, have held that alternative theories 
of entitlement to the same benefit do not constitute separate 
claims but are instead encompassed within a single claim.  
See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 
2005) (denial of a claim by the Board is a decision as to all 
potential theories of entitlement, not just those considered 
and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); cf. Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct 
appeals to the Board, theories of substantive entitlement to 
benefits, such as direct and secondary service connection, 
are not independent for res judicata purposes, and can be 
lost forever if not addressed).

Accordingly, the Board finds that the Veteran is not eligible 
to receive payment or reimbursement of unauthorized medical 
expenses resulting from the treatment in question under the 
provisions of 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 
because the non-VA medical treatment for lower back pain on 
October 6, 2007, was not emergent treatment such that delay 
would have been hazardous to the Veteran's life or health.  
Since the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply in the instant case, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990)).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at North 
Mississippi Medical Center, including medical expenses from 
Premier Radiology and Tupelo Emergency Group, on October 6, 
2007, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


